Citation Nr: 0318165	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  00-03 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder (claimed as stomach condition).

2.  Entitlement to an initial disability rating in excess of 
20 percent for moderate narrowing of L4-5 and L5-S1 disc with 
minimal narrowing of L2-3 and L3-4.

3.  Entitlement to an initial disability rating in excess of 
10 percent for hypothyroidism.

4.  Entitlement to an initial disability rating in excess of 
0 percent for plantar fasciitis.

5.  Entitlement to an initial disability rating in excess of 
0 percent for tinea unguium.

6.  Entitlement to an initial disability rating in excess of 
0 percent for pseudofoliculitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1988 to November 
1998.

This appeal is from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO), which was the initial adjudication of 
the claims leading to this appeal.

Appellate review is deferred on the issues of initial 
evaluation of moderate narrowing of L4-5 and L5-S1 disc with 
minimal narrowing of L2-3 and L3-4, hypothyroidism, bilateral 
plantar fasciitis, tinea unguium, and pseudofoliculitis for 
reasons explained in the remand appended to this decision.


FINDING OF FACT

The veteran does not have a diagnosed gastrointestinal 
disease.




CONCLUSION OF LAW

A diagnosed gastrointestinal disease (claimed as stomach 
condition) was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2001), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2002).  The veteran has filed the form necessary 
to initiate the claim at issue, and VA has provided forms to 
authorize release of information to VA.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO's letter to the 
veteran of February 2002 included all elements mandated by 
38 C.F.R. § 3.159(b).  It informed the veteran of the 
information and evidence necessary to substantiate his claim.  
It notified him to authorize VA to assist him to gather 
evidence to substantiate his claim that is not in federal 
custody and informed him that VA would seek to obtain 
evidence on his behalf as he authorized, while also informing 
him that he may submit evidence himself.  It informed him 
where and of the time limit to respond.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The veteran provided copies of his 
service medical records.  The veteran reported no post-
service treatment for his claimed stomach condition, VA or 
otherwise, and he did not authorize VA to obtain any evidence 
in private custody.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA afforded the veteran a medical examination in 
conjunction with his claim, and the examiner expressed an 
opinion pertinent to the claim.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2002).  There has been no failure to 
obtain evidence.

II.  Service Connection for Gastrointestinal Disorder Claimed 
as Stomach Disorder

This decision does not address the question whether 
gastrointestinal symptoms of or associated with service-
connected hypothyroidism should be rated separately from the 
hypothyroidism.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); Bierman v. Brown, 6 Vet. App. 125 (1994).  The Board 
addresses that question in the remand appended to this 
decision in the context of the claim for higher rating for 
hypothyroidism.

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2002).

The veteran's entrance physical screening of November 1988 
revealed no gastrointestinal (GI) disease or defect.  He is 
presumed sound on entrance into service in this regard.  
38 C.F.R. §1111 (West 2002).  Service medical records reveal 
that he complained of GI distress, nausea and vomiting in 
January 1995, for which he was seen and treated in the 
emergency room for abdominal pains of unclear etiology.  He 
was followed for the next two consecutive days, reporting 
improvement at the first follow-up visit and complete 
resolution of the problem at the second.  The remaining 
service medical records are silent about abdominal pain, 
stomach condition, or any other indication of GI disorder.  
On a medical assessment for discharge, the veteran reported 
no GI complaint.  The form required the signing physician to 
comment on all complaints.  Several complaints were noted and 
none were gastrointestinal.

The veteran had a VA examination in February 1999, at which 
time he told the examiner of alternating diarrhea and 
constipation, which the examiner opined were associated with 
the veteran's diagnosed hypothyroidism.  The examiner made no 
discrete diagnosis of a GI disorder.

Based upon the lack of diagnosis in service or on VA 
examination, the veteran did not have a chronic GI disorder 
seen as such in service such that any later manifestation of 
it is service connected.  38 C.F.R. § 3.303(b) (2002).

The veteran reported in his September 1999 notice of 
disagreement that he still has the stomach problem he had in 
service.  Other than the February 1999 VA examination report, 
there are no other medical records informative of the 
veteran's GI status during the year following his separation 
from service.  Consequently, there is no chronic GI disease, 
such as gastric ulcer, that could be presumed incurred in 
service.  See 38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2002).

The veteran has reported continuance of the symptoms treated 
in service.  Continuity of symptomatology is required for 
entitlement to service connection when a condition noted in 
service or during a presumptive period is not in fact shown 
to be chronic, or where the diagnosis of chronicity may be 
legitimately challenged.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).  The symptomatology shown in 
service was epigastric tenderness with diffuse abdominal 
cramping, vomiting and nausea without diarrhea.  On VA 
examination in February 1999, the veteran reported 
alternating diarrhea and constipation, which, as noted, the 
examiner associated with hypothyroidism.  On VA examination 
in February 1999, the veteran did not report GI complaints, 
and he reported having no effects of hypothyroidism.

The medical evidence is that the veteran has not had 
continuity since service of the symptomatology noted in 
service.  No physician has diagnosed a GI disorder.  The 
veteran is not qualified to make a medical distinction 
between symptoms associated with his hypothyroidism and a 
discrete GI disorder.  His assumptions with regard to his 
complaints and symptoms, as lay evaluations, are not a 
sufficient basis for the medical conclusion that any current 
symptoms are manifestations of continuity of symptomatology 
with the condition noted in service.  See  Espiritu v. 
Derwinski, 2 Vet App. 492 (1992) (lay persons cannot proffer 
as material evidence of the existence of a medical condition 
a lay diagnosis where medical expertise is required to insure 
the validity of the diagnosis); cf. Savage v. Gober, 10 Vet. 
App. 488 (1997) (finding an association between symptoms 
demonstrating continuity with a condition noted in service 
and a current diagnosis requires medical expertise).  The 
veteran is not entitled to service connection for a GI 
disorder based on continuity of symptomatology.  38 C.F.R. 
§ 3.303(b) (2002).

The veteran can obtain service connection for a disease 
diagnosed after service if all of the evidence, including 
that related to service, shows the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  The evidence does not 
show the veteran to have a GI disorder diagnosed as such.  He 
asserts this is a failure of diagnosis.  The Board cannot 
aggree.  The February 1999 VA examiner formed and reported 
both opinion and diagnosis based on examination and clinical 
interview.

In sum, the preponderance of the evidence is against granting 
service connection for a GI disorder claimed as a stomach 
disorder.




ORDER

Service connection for a gastrointestinal disorder claimed as 
a stomach disorder is denied.


REMAND

The claims for higher initial ratings in the instant appeal 
must be returned to the RO for two reasons.  As to all of 
them, VA has not discharged its duty to notify the veteran of 
the information and evidence necessary to substantiate his 
claim or of which information and evidence he must provide 
and which information and evidence VA will attempt to obtain.  
See 38 C.F.R. § 3.159(b) (2002).  This must be accomplished 
for each issue.

The rating criteria applicable to the veteran's back disorder 
and to his two skin disorders have changed since the last VA 
examination.  Regarding the low back, the veteran reported 
incidents of incapacitation to the February 1999 examiner, 
but frequency and duration of incapacitating episodes were 
not then an explicit rating criterion.  See 67 Fed. Reg. 
54345-49 (Aug. 22, 2002) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293).  Consequently, the 
examination was not informative on that point.  Additionally, 
the prior examinations do not provide information necessary 
to apply 38 C.F.R. §§ 4.40, 4.45, 4.49, either generally or 
in the case of flare-ups of symptoms.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Regarding the two conditions rated according to criteria in 
38 C.F.R. § 4.118 (skin), the examination reports of record 
are not informative of the measured area affected by the 
rated conditions.  See 67 Fed. Red. 49590-99 (July 21, 2002) 
(to be codified at 38 C.F.R. § 4.118).  Another examination 
is needed.

The veteran asserts that he has constipation, fatigue and 
mental sluggishness related to his hypothyroidism, which 
warrant's a 30 percent rating.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (2002).  He reported diarrhea and 
constipation to the February 1999 examiner, which the 
examiner related to hypothyroidism.  However, the September 
2000 examiner noted that the veteran reported no current 
effects of hypothyroidism.  That comment is too vague to 
determine whether the veteran meant he no longer had 
constipation.  He also needs examination to detect or rule 
out mental sluggishness.

Accordingly, the case is REMANDED for the following action:

1.  For each disability for which the 
veteran seeks a higher initial rating, 
provide the veteran complete notice of 
the information and evidence necessary to 
substantiate his claims for higher 
ratings and inform him which information 
and evidence, if any, he must provide, 
and which information and evidence VA 
will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2002).  The notice should 
specifically request information about or 
medical evidence showing incapacitating 
episodes of back symptoms, treatment for 
hypothyroid symptoms, and for his skin 
disorders.  Then, as to each disability, 
execute all assistance mandated to 
discharge VA's duties under 38 C.F.R. 
§ 3.159(c).

2.  Schedule the veteran for orthopedic, 
endocrine, and dermatologic examinations.  
Provide each examiner with the claims 
file.

?	(a) The orthopedic examiner is to 
perform such examination and tests 
as are necessary to diagnose or rule 
out any intervertebral disc 
syndrome; conduct clinical interview 
to learn whether the veteran has 
flare-ups of low back symptoms, and 
if so, whether they result in 
diminished function due to pain, 
painful motion, or excess 
fatigability, and if so, report the 
amount of range of motion lost 
during such flare-ups; conduct 
clinical interview to note the 
frequency and duration of any 
incapacitating episodes of 
intervertebral disc syndrome.  The 
examination report must be 
responsive to the new rating 
criteria, which are in the claims 
file, labeled on the right with a 
Post-it Note in red ink.

?	(b) The RO should schedule the 
veteran for a VA examination to 
determine the severity of his 
plantar fasciitis of the right and 
left feet. All indicated studies 
should be performed and all clinical 
findings, including ranges of motion 
of the ankles with the normal ranges 
shown in parentheses, reported in 
detail. The examiner should opine on 
the severity of the right and left 
foot conditions, including any 
functional impairment caused by pain 
or weakness. Specifically, the 
examiner should express an opinion 
as to whether or not there is severe 
painful motion or weakness of the 
ankles. The examiner should be asked 
whether pain or weakness 
significantly limits functional 
ability during flare-ups or when the 
feet are used repeatedly over a 
period of time. The examiner should 
also be asked to determine whether 
the joints exhibit weakened 
movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed 
in terms of additional range-of-
motion loss due to any weakened 
movement, excess fatigability or 
incoordination. If it is not 
feasible to express any functional 
impairment caused by pain, weakened 
movement, excess fatigability or 
incoordination found in terms of 
additional range-of-motion loss, the 
examiner should note the report 
accordingly. The examiner should 
describe the condition of both feet 
in detail and state whether 
appliances are used.  The examiner 
should support the opinions by 
discussing medical principles as 
applied to specific medical evidence 
in this case. The claims folder 
should be made available to the 
examiner for review in conjunction 
with the examination, and the 
examiner should acknowledge such 
review in the examination report.

?	(c) The endocrine examiner is to 
determine the current severity of 
hypothyroidism, noting specifically 
symptoms such as fatigue, 
constipation, and mental 
sluggishness, or their absence, 
employing any psychometric or other 
testing necessary to document mental 
sluggishness.

?	(d) The dermatology examiner should 
document on the severity of tinea 
unguium and pseudofoliculitis, 
noting specifically percentage of 
the entire body each condition 
involves.  The examination report 
must be responsive to the new rating 
criteria, which are in the claims 
file, labeled on the right with a 
Post-it Note in red ink.

3.  Readjudicate the claims at issue, and 
determine whether the appellant's claims, 
or any part of them, may now be allowed.  
NOTE: The issues under diagnostic codes 
5293, 7806 and 7813 are subject to 
consideration of old and knew rating 
criteria.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  If any cannot be 
granted, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



